05/20/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: PR 20-0005


                                      PR 20-0005
                                                                             FI L,E:71'
                                                                             MAY 1 9 2020
                                                                        Bowen Greenwood
                                                                      Clerk of Suprerne
                                                                                        Court
                                                                         State of Montana
IN RE THE MOTION OF ALEXANDER F. FOX FOR
ADMISSION TO THE BAR OF THE STATE OF                                  ORDER
MONTANA



      Alexander F. Fox has filed a motion for admission to the Bar ofthe State of Montana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator of the State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Fox has provided the necessary documentation and
has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Alexander F. Fox may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
                    Lf/N
      DATED this I 9 day of May, 2020.



                                                             Chief Justice


                                                    e   :
                                                        Lk41114
                                                              "Jk         earimMINNNOMMI
eg:-/ M „AIL.
   Justices